UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-31349
                         Summary Calendar



                         EDDIE RAY BRYAN,

                                              Plaintiff-Appellant,


                               VERSUS


                         FMC CORPORATION,

                                               Defendant-Appellee.




           Appeal from the United States District Court
               For the Western District of Louisiana
                          (3:98-CV-1805)
                          June 12, 2000


Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Eddie Ray Bryan ("Bryan") sued FMC Corporation ("FMC") in

Louisiana state court alleging damages to Bryan’s cotton crop

resulting from his use of a pesticide manufactured by FMC to

control worms in the cotton.   FMC removed the case to the federal



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court on grounds of diversity.           FMC moved for summary

judgment on   the   ground   that   Bryan   had   previously   executed   a

settlement agreement releasing FMC from any damages resulting from

the use of its insecticide.     The motion for summary judgment was

referred to the magistrate judge for report and recommendation.

The magistrate judge recommended that FMC’s motion for summary

judgment should be granted and the district court, after a de novo

review, adopted the magistrate judge’s report.        Final Judgment was

entered in favor of FMC and Bryan appeals.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the magistrate judge in his report filed August 26, 1999, we

AFFIRM the Final Judgment entered by the district court on November

17, 1999.

               AFFIRMED.




                                    2